Citation Nr: 1754654	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-44 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction currently resides with the RO in Roanoke, Virginia.  The Board remanded this case in September 2016 and July 2017 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent her from obtaining or maintaining substantially gainful employment in a sedentary capacity. 


CONCLUSION OF LAW

The criteria for a TDIU are not satisfied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), 4.19; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Cases in which unemployability due to service-connected disabilities is found, but the percentage requirements for schedular entitlement are not satisfied, will be submitted to the Director of Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  A full statement will be included as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II. Analysis

The percentage requirements for schedular consideration of entitlement to TDIU are not satisfied.  While the Veteran's service-connected orthopedic disabilities have a combined rating of 70 percent, the Veteran has only mentioned her bilateral knee disabilities as producing unemployability.  She has not stated, and the record does not show, that her service-connected pes planus or left knee scar contributes to unemployability.  The Veteran's left knee disability has a combined rating of 40 percent, and her right knee disability has been assigned a 0 percent rating.  The evaluations assigned these disabilities do not satisfy the percentage requirements for schedular entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  In any event, the Board finds that because the preponderance of the evidence weighs against unemployability due solely to the Veteran's service-connected disabilities, TDIU on a schedular basis must be denied, and referral for extraschedular consideration is not warranted. 

The Veteran filed an application for TDIU (VA Form 21-8940) in August 2013.  In an August 2013 statement submitted with this application, the Veteran wrote that she was handicapped due to her left knee disability and associated pain.  She indicated that a nonservice-connected psychiatric disorder also contributed to her inability to work.

A February 2012 VA examination report reflects a diagnosis of bilateral knee degenerative disease.  The examiner found that the Veteran's bilateral knee condition would limit her to sedentary employment.  The examiner stated that it limited activities such as sports and exercising, and limited walking to less than three miles and standing to less than 30 minutes. 

On June 10, 2013, the Veteran underwent left knee arthroscopic surgery for synovitis with a medial meniscus tear.  A temporary total convalescent rating based on this surgery was assigned from June 10, 2013 through July 31, 2013 in a February 2014 rating decision. 

A November 2013 VA pain clinic note reflects that the Veteran's left knee pain had worsened since the June 2013 surgery.  The pain was aggravated by walking, bending, and prolonged sitting.  The Veteran could walk one block without much pain.  On average, the pain was an 8 out of 10 in severity, with 10 being the most severe.  It was described as a constant ache, at times sharp in nature. 

A November 2013 letter from a VA surgical physician's assistant who had treated the Veteran states that the Veteran was diagnosed with degenerative osteoarthritis of both knees, and that the left knee osteoarthritis was severe in nature.  The letter further states that the degree of osteoarthritis caused instability and pain with prolonged sitting and standing, and with walking.  It was "not unreasonable to suggest that sustained employment for any extended period of time would be very difficult," according to the letter.  The physician's assistant concluded that the Veteran was unemployable.  

A May 2014 VA outpatient orthopedic surgery note authored by the Veteran's treating physician states that the Veteran had severe left knee pain unrelieved by analgesics.  The physician found that the Veteran had severe left knee arthritis which probably would require a total left knee replacement.  The physician concluded that the Veteran's left knee condition prevented her from gainful employment. 

In September 2014 VA examination reports evaluating the Veteran's knee and foot disabilities, the examiner opined that the Veteran could do sedentary work, or work requiring limited walking or carrying.  The examiner noted in this regard that the Veteran was able to walk 100 feet without supports. 

The Veteran underwent a total left knee replacement (total arthroplasty) in March 2015.  A temporary 100 percent rating was assigned from March 24, 2015, the date of the Veteran's hospitalization for the surgery, through April 30, 2016.  See May 2015 Rating Decision. 

A December 2015 VA treatment record reflects that the Veteran was physically evaluated for clearance to participate in a VA vocational rehabilitation program titled Compensated Work Therapy (CWT).  The treating physician who examined the Veteran concluded that the Veteran could work for 8 hours in one day.  In this regard, the physician stated that the Veteran could sit for one to two hours at a time, for a total of over 8 hours per day.  She could stand or walk for one to two hours at a given time, for a total of 6 to 8 hours per day.  She could lift up to 20 pounds continuously, 21 to 35 pounds frequently, and between 36 and 75 pounds rarely.  The Veteran could bend frequently, and squat, kneel, and climb occasionally, according to the physician.  

The Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits include a February 2016 residual functional capacity (RFC) assessment, in which the examining physician concluded that the Veteran could occasionally lift and/or carry 20 pounds, frequently lift and/or carry 10 pounds, stand and/or walk for a total of about 6 hours in an 8-hour work day, and sit (with normal breaks) for a total of about 6 hours in an 8-hour work day.  The examining physician further found that the Veteran's left total knee replacement caused occasional limitations with regard to her ability to climb ramps, stairs, ladders, ropes, and scaffolds, frequent limitations with regard to her balancing, and occasional limitations with regard to her ability to stoop, kneel, and crouch.  The examiner concluded that the Veteran's RFC was limited to light work.  

A September 2016 SSA Disability Determination and Transmittal form reflects that SSA found the Veteran to be disabled since January 1, 2013, with a primary diagnosis of affective/mood disorders, and a secondary diagnosis of osteoarthrosis and allied disorders.  In a September 2016 SSA decision, SSA found that the Veteran's left knee impairments met the SSA listing 1.03 for reconstructive surgery under 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. § 404.1520(d) and § 404.1525).  SSA further found that the physical assessments from State agency medical consultants carried little weight because they did not adequately consider the combined effect of the Veteran's impairments.  However, the psychological consultant's mental assessments were given great weight because they were consistent with the record as a whole.  

In a November 2016 VA examination report pertaining to the Veteran's knees, the examiner concluded that the Veteran's bilateral knee disabilities would limit her ability to perform repetitive climbing or squatting, as well as prolonged walking.  

In a November 2016 VA examination report pertaining to the Veteran's bilateral pes planus, the examiner concluded that the Veteran's pes planus did not affect her ability to perform occupational tasks.  In this regard, the examiner noted that there was no localized tenderness and no plantar fasciitis on examination.  

The preponderance of the evidence shows that the Veteran's service-connected disabilities do not produce unemployability.  VA and SSA examiners consistently found that the Veteran could perform at least sedentary work.  The December 2015 assessment by the Veteran's treating physician for medical clearance for the CWT program concludes that the Veteran could work an 8-hour day.  The November 2016 VA examiner found that the Veteran's knee disabilities limited her ability to perform repetitive climbing or squatting, as well as prolonged walking, but did not find that it limited her ability to engage in sedentary work.  

The findings in the November 2013 letter from the VA physician's assistant and the May 2014 VA outpatient note authored by her treating physician that the Veteran was unemployable due to her left knee disability are not supported by an explanation and thus lack probative value.  The November 2013 letter does specify that the Veteran's left knee pain prevented prolonged sitting, but does not explain why this led to the conclusion that it caused unemployability.  Moreover, subsequent findings in the VA and SSA examination reports show that the Veteran could sit with normal breaks.  Accordingly, the November 2013 physician's assistant letter and the May 2014 VA outpatient treatment note are outweighed by the opinions in the VA examination reports, the February 2016 SSA residual functional capacity assessment, and the December 2015 VA CWT medical clearance examination report.  These reports are based on examination of the Veteran for the specific purpose of evaluating functional impairment, including occupational impairment, and the conclusions by the examiners are supported by explanations based on the clinical findings. 

The SSA determination that the Veteran is disabled for SSA purposes has less probative value than the VA medical opinions, and does not otherwise counterbalance the evidence weighing against unemployability for TDIU purposes.  Specifically, the sole fact that the Veteran's left knee replacement meets SSA's criteria in listing 1.03 does not support unemployability for TDIU purposes, as these are not criteria that VA takes into account for this purpose.  Further, the February 2016 SSA decision indicates that SSA based its decision on the combined effect of the Veteran's impairments, including her psychiatric disability.  This is reinforced by the fact that the SSA Disability Determination and Transmittal form states that the Veteran was found by SSA to be disabled both due to affective/mood disorders and her physical disabilities.  Service connection has not been established for a psychiatric disorder.  Accordingly, SSA's decision does not support unemployability for TDIU purposes, which must be based solely on whether the Veteran's service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  

The SSA records do not otherwise support unemployability for TDIU purposes.  Indeed, SSA's physical RFC assessment by an examining physician reflects the conclusion that the Veteran could still perform light work, to include sitting for a total of about 6 hours in an 8-hour work day, with normal breaks, and standing and/or walking for a total of about 6 hours in an 8-hour work day. 

The Board has also considered the combined impact of the Veteran's service-connected disabilities.  Neither the Veteran nor the record shows that her service-connected bilateral pes planus further limits her ability to obtain or maintain substantially gainful employment in a sedentary capacity, whether considered alone or in conjunction with her bilateral knee disabilities.  Her left knee scar is also not shown to produce functional impairment.  Accordingly, the combined impact of her service-connected disabilities does not produce unemployability. 

Finally, the Board has considered the Veteran's employment history, and educational and vocational attainment.  In her August 2013 application for TDIU (VA Form 21-8940), the Veteran indicated that she completed high school and two years of college.  An August 2011 VA treatment record reflects that the Veteran previously worked in recruiting, sales marking, and business development.  The record does not show that substantially gainful activity in a sedentary capacity or within the limitations imposed by her service-connected disabilities is inconsistent with or foreclosed by her education, work history, and vocational attainment-i.e. because of limited skills-or that it would not be reasonable to expect her to transition to such work in light of her employment and educational background.  In the alternative, the Board notes that these are factors to be presented to the Director of VA's Compensation Service when referring a case for extraschedular consideration, as provided in 38 C.F.R. § 4.16(b), and are not otherwise mentioned in the substantive criteria for TDIU. 

In sum, entitlement to TDIU on a schedular basis must be denied, and referral for extraschedular consideration is not warranted.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


